IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40878
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EDGAR SALAZAR-RUIZ, also known as
Jose Antonio Flores-Garcia,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-213-1
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Edgar Salazar-Ruiz a/k/a Jose

Antonio Flores-Garcia, has requested leave to withdraw as counsel

and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).    Salazar-Ruiz has not filed a response.   Our

independent review of the brief and the record discloses no

nonfrivolous issue.    Accordingly, counsel’s motion for leave




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40878
                               -2-

to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR. R.

42.2.